Citation Nr: 1409925	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  13-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from September 1971 to August 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and bilateral tinnitus that developed over time due to traumatic noise exposure during his service as an electrical repairman.  See August 2013 Substantive Appeal.

While VA provided the Veteran an examination in August 2012 regarding the etiology of any bilateral hearing loss and bilateral tinnitus, the VA examiner's opinion is inadequate.

Regarding any bilateral hearing loss, the VA examiner opined that it is not at least as likely as not caused by or a result of an event in military service because the Veteran's 1973 ear complaint was caused by wax and was treated in service; the Veteran had normal hearing upon separation; in 1998 private treatment records the Veteran attributed his hearing loss to "excessive noise in the workplace"; and the first record of a complaint of and treatment for hearing problems occurred over 20 years post-separation from service.

Regarding any bilateral tinnitus, the VA examiner opined that it is at least as likely as not a symptom associated with clinical hearing loss, but is less likely than not caused by or a result of military noise exposure because the Veteran had high noise exposure post-separation from service; the record does not contain complaints of tinnitus in the absence of or prior to the first evidence of hearing loss; and the first record of a complaint of hearing loss or tinnitus occurred over 30 years post-separation from service.

The VA examiner, however, failed to address prior pertinent evidence, including an October 1971 ear complaint, the Veteran's indication in his July 1973 Separation Report of Medical History that he had ear, nose, and throat trouble during service, and some evidence of in-service hearing loss-a left ear puretone threshold of 25 decibels at 500 Hertz from the Veteran's July 1973 Separation Examination audiogram.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is between 0 and 20 decibels, while anything above 20 decibels indicates some degree of hearing loss).  

In addition, the record contains a letter indicating that the Veteran is seeking from the National Personnel Records Center (NPRC) evidence of audiograms from 1980 to 1988 during which time he worked for the Department of Defense (U.S. Air Force-Calumet Radar Base/Sawyer Air Force Base) as a maintenance electrician.  Further, neither the Veteran's April 2013 and September 2013 statements regarding occupational noise exposure post-separation from service nor an August 2013 letter from a private audiologist were of record in August 2012 at the time of the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain any outstanding records, including from VA and Portage Health, dated since May 2012.

2.  The RO or AMC should also afford the Veteran the opportunity to submit any audiograms from 1980 to 1988 during which time he worked for the Department of Defense (U.S. Air Force-Calumet Radar Base/Sawyer Air Force Base) as a maintenance electrician.  If the Veteran indicates that he was unsuccessful in obtaining such records, the AMC should attempt, with the Veteran's assistance, to obtain such records directly.  

3.  Then, schedule the Veteran for an examination, by an examiner with sufficient expertise, to determine the nature and etiology of any current bilateral hearing loss and bilateral tinnitus.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already in the claims file.  The examiner should review the claims file, perform all indicated studies, and report any findings in detail. 

The examiner should provide an opinion, based on examination results and the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hearing loss is etiologically related to an in-service injury, disease, or event, to include traumatic noise exposure; 

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral tinnitus is etiologically related to an in-service injury, disease, or event, to include traumatic noise exposure.

The opinion must consider all prior pertinent medical history, including October 1971 and February 1973 treatment for ear complaints; the Veteran's July 1973 report that he had ear, nose, and throat trouble during service; evidence of some in-service hearing loss in July 1973-a left ear puretone threshold of 25 decibels at 500 Hertz; the August 2012 VA audiologist's examination report; April 2013 and September 2013 lay statements regarding occupational noise exposure post-separation from service; and an August 2013 letter from a private audiologist.  

Please include the medical basis for any diagnoses and a complete medical explanation and rationale.  Please consider the Veteran's statements regarding the onset and duration of his symptoms.

4.  Then, the RO or AMC should readjudicate the claim on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


